Case: 20-10596     Document: 00515630085         Page: 1     Date Filed: 11/06/2020




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                               November 6, 2020
                                  No. 20-10596                   Lyle W. Cayce
                                Summary Calendar                      Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Christopher Hordge, also known as Lil Chris,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:10-CR-206-5


   Before Haynes, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          Christopher Hordge, federal prisoner # 42836-177, who stands
   convicted of conspiracy to possess with intent to distribute 50 grams or more
   of cocaine base in violation of 21 U.S.C. §§ 841(a) and 846, appeals the
   district court’s denial of his motion to reduce his sentence pursuant to the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10596      Document: 00515630085          Page: 2    Date Filed: 11/06/2020




                                    No. 20-10596


   First Step Act of 2018 (FSA). The district court determined that Hordge
   was eligible for resentencing under the FSA but exercised its discretion in
   deciding not to reduce his sentence. See United States v. Jackson, 945 F.3d
   315, 321 (5th Cir. 2019), cert. denied, 140 S. Ct. 2699 (2020). Hordge argues
   that the district court erred in making its FSA determination because it
   calculated his guidelines range based upon the amount of drugs for which the
   court found him responsible at sentencing rather than on the amount of
   cocaine base charged in the indictment. He has otherwise abandoned any
   challenge to the district court’s reasons for declining to reduce his sentence
   under the FSA. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).
          We review a district court’s ruling on a motion to resentence under
   the FSA for abuse of discretion. Jackson, 945 F.3d at 319. However, “to the
   extent the court’s determination turns on the meaning of a federal statute
   such as the FSA, our review is de novo.” Id.
          Hordge’s appellate argument is unavailing. Section 404 of the FSA
   gives courts the discretion to apply the Fair Sentencing Act of 2010 to reduce
   a prisoner’s sentence for certain covered offenses. FSA, § 404, Pub. L. No.
   115-391, 132 Stat. 5194, 5222 (2018); United States v. Hegwood, 934 F.3d 414,
   416-17 (5th Cir.), cert. denied, 140 S. Ct. 285 (2019). Nothing in the FSA
   states that, when the district court is determining whether to apply the Fair
   Sentencing Act to reduce a sentence for an eligible defendant, it must
   recalculate the defendant’s base offense level under the Sentencing
   Guidelines based only upon the drug amount charged in the indictment. See
   FSA, § 404, 132 Stat. at 5222. Moreover, it is well settled that district courts
   can make factual findings regarding drug quantity to determine a sentencing
   guidelines range, as long as the sentence imposed is within the appropriate
   statutory range. See United States v. Romans, 823 F.3d 299, 316-17 (5th Cir.
   2016); United States v. Hinojosa, 749 F.3d 407, 411-13 (5th Cir. 2014).
   Further, as we made clear in Hegwood, 934 F.3d at 415, the FSA “does not



                                          2
Case: 20-10596    Document: 00515630085          Page: 3   Date Filed: 11/06/2020




                                  No. 20-10596


   allow plenary resentencing.” Accordingly, the district court’s judgment is
   AFFIRMED.




                                       3